Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-21, as filed 07/01/2021, are examined herein. 

Claim Interpretation - Intended Use
Regarding claims 10-21, Examiner notes that the indicated (underlined) claim limitations carry limited patentable weight due to intended use.  “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114, paragraph II.

Claim Rejections - 35 USC § 101
Claim(s) 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claim 1 is directed to a “method for automatically purchasing stock shares”. 
Claim 1 is directed to the abstract idea of “micro-transaction stock purchases” which is grouped under “organizing human activity… fundamental economic practice” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1  recites “sending purchase information of one or more items, wherein the purchase information includes product information of the one or more items, price information of the one or more items and manufacturer information of the one or more items; and automatically purchasing stock shares of one or more manufacturers of the one or more items.” Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under step 2A prong 2 (See 2019 Revised Patent Subject Matter Eligibility Guidance), there are no additional claim elements. Therefore,  additional elements do not integrate the abstract idea into a practical application.  
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements.
Independent claims 10 and 19 recite a similar abstract idea and are rejected for similar reasons. Claim 19 further recites “wherein the biometric reader is further configured for performing life verification which includes using a laser to detect movement of internal structures, detecting reflections of the laser including timing of receiving the reflections, measuring a delta in the reflection times, and if the delta is detected, then it is determined the user is alive”. The specification teaches that a laser configured to measure pulse is used to prevent fraud, see [0065] of US 20220122110. This limitation does not integrate the abstract idea of “micro-transaction stock purchases” into a practical application because it is not clear how the problem solved (preventing fraud) is related to the abstract idea of microtransaction stock purchases. Said differently, fraud prevention is important in preventing unauthorized use of credit accounts, but it is not clear why fraud prevention is relevant with respect to microtransaction stock rewards. 
The dependent claims recite additional elements such as claims 2, and 11: configuring an automatic stock purchase account. This limitation furthers the abstract idea of stock purchases. Claims 3, 12, and 20 recite accessing a financial account to automatically purchase the stock shares of the one or more manufactures of the one or more items. This limitation furthers the abstract idea of stock purchases. Claims 4, 13, and 21 represent further limitations on the abstract idea, specifically that the financial account comprises a credit card account, and a rewards account is utilized to purchase the stock shares. Claims 5 and 14 comprise a step of looking up the manufacturer information stored in a database by cross-checking the product information with the manufacturer information. A database lookup represents the use of a computer as a tool to perform an abstract idea, and therefore does not integrate the abstract idea. Claims 6 and 15 recite a step of allocating a specific amount of money for each purchased item to purchase the stock shares. This limitation furthers the abstract idea of stock purchases.  Claims 7 and 16 recite automatically purchasing the stock shares of the one or more manufactures includes utilizing a percentage of the purchase price of the purchased items to purchase the stock shares. This limitation furthers the abstract idea of stock purchases. Alternatively, It is math. Adding an additional category of abstract idea (mathematical operations) does not integrate the instant abstract idea. Claims 8 and 17 recite automatically investing in a non-stock product when a purchased item is not from a publicly traded company. This limitation of the type of investment does not further the instant abstract idea.  Claims 9 and 18 recite applying risk management to determine how much money to invest when automatically purchasing the stock shares of the one or more manufacturers.  This limitation furthers the abstract idea of stock purchases. Alternatively, It is math. Adding an additional category of abstract idea (mathematical operations) does not integrate the instant abstract idea. 
These additional elements of the claim represent the use of a computer as a tool to perform an abstract idea and/or do no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate or implement) the acts of stock trading.
Dependent claims 2-9, 11-18, and 20-21 do not remedy the deficiencies of the independent claims and are rejected accordingly.  In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea (see Content Extraction and Transmission LLC  v. Wells Fargo (Fed. Cir. 2014)). Hence,  the claims are not patent eligible. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1-21 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Unclear Scope
Independent claim 1 recites “automatically purchasing stock shares of one or more manufacturers of the one or more items.” Claim 3, which is dependent on claim 1, recites “further comprising accessing a financial account to automatically purchase the stock shares of the one or more manufactures of the one or more items.” It is not clear if the stock purchase of claim 3 is an additional stock purchase, or the same stock purchase as claim 1. Claims 12 and 20, which are dependent on claims 10 and 19, respectively, teach the same limitation and are rejected for similar reasons.  Claims 8 and 17 recite the limitation “automatically investing in a non-stock product when a purchased item is not from a publicly traded company.” The meaning of non-stock product is not clear, and the specification does not clarify.  Claims 4, 13, and 21 stand rejected due to dependency on rejected claims 3, 12, and 20. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
	A person shall be entitled to a patent unless –
	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-18 rejected are under 35 U.S.C. 102(a)(1) as being anticipated by US 11113709 (Nelsen).

Regarding claims 1 and 10, Nelsen teaches a method programmed in a non-transitory memory of a device comprising: 
sending purchase information of one or more items, (FIG. 2 #108; FIG. #3; FIG. 7 “purchase detected”; col. 9 line 14; col. 12 line 55- col. 13 line 13. “history of tracked user purchases … tracked by loyalty platform 108”)
wherein the purchase information includes product information of the one or more items, price information of the one or more items and manufacturer information of the one or more items; and (col. 8 lines 33-53 “memory; col. 23 lines 1-12 “database”, “correlate information … business registered”)
automatically purchasing stock shares of one or more manufacturers of the one or more items. (FIG. 3 #314, #318, FIG. 7 “purchase detected”)
a non-transitory memory for storing an application (FIG. 1B #184)

Regarding claims 2 and 11, Nelsen further teaches the method of claim 1 further comprising configuring an automatic stock purchase account. (FIG. 1A #114 “account”; col. 8 lines 33-53 “register”, 

Regarding claims 3 and 12, Nelsen further teaches the method of claim 1 further comprising accessing a financial account to automatically purchase the stock shares of the one or more manufactures of the one or more items.  (FIG. 1A #114 “account”; FIG. 3 #306, #314, #318; col. 26 lines 6-18)

Regarding claims 4 and 13, Nelsen further teaches the method of claim 3 wherein the financial account comprises a credit card account, and a rewards account is utilized to purchase the stock shares. (FIG. 3; FIG. 6 “credit or debit card”; FIG. 7 “equity reward”; col. 9 lines 54-64;  col. 26 lines 6-18)

Regarding claims 5 and 14, Nelsen further teaches the method of claim 1 further comprising looking up the manufacturer information stored in a database by cross-checking the product information with the manufacturer information. (col. 23 lines 1-12 “database”, “correlate information … business registered”)

Regarding claims 6 and 15, Nelsen further teaches the method of claim 1 wherein automatically purchasing the stock shares of the one or more manufactures includes allocating a specific amount of money for each purchased item to purchase the stock shares. (Col. 4 lines 44-67 “receive $1.00 worth of CC stock”)

Regarding claims 7 and 16, Nelsen further teaches the method of claim 1 wherein automatically purchasing the stock shares of the one or more manufactures includes utilizing a percentage of the purchase price of the purchased items to purchase the stock shares. (FIG. 3 #306; col. 4 lines 44-67 “2% of the monetary value”)

Regarding claims 8 and 17, Nelsen further teaches the method of claim 1 further comprising automatically investing in a non-stock product when a purchased item is not from a publicly traded company. (col. 9 line 65 – col. 10 line 3 “stock corporation … public or private”)

Regarding claims 9 and 18, Nelsen further teaches the method of claim 1 further comprising applying risk management to determine how much money to invest when automatically purchasing the stock shares of the one or more manufacturers. (FIG. 4 #400-410 “upper supply threshold”, “lower supply threshold”)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 11113709 (Nelsen) in view of US 20200184055 (Storm).

Regarding claim 19, Nelsen teaches an apparatus comprising: 
a credit card reader configured for reading a universal payment card; (col. 12 lines 11-18 “point of sale unit”)
a smart device receiver configured for receiving information from a smart device; (col. 12 lines 15-20 “network-enable computing device”)
a biometric reader configured for receiving fingerprint information, retina information, and/or additional biometric information, (col. 12 line 11-25 “user information”, col. 14 line 65  - col. 15 line 6. “motion tracking camera”)
a non-transitory memory for storing an application, (col. 5, lines 1-15)
the application for: sending purchase information of one or more items, (FIG. 2 #108; FIG. #3; FIG. 7 “purchase detected”; col. 9 line 14; col. 12 line 55- col. 13 line 13. “history of tracked user purchases … tracked by loyalty platform 108”)  
wherein the purchase information includes product information of the one or more items, price information of the one or more items and manufacturer information of the one or more items; and (Col. 8 lines 33-53 “memory; col. 23 lines 1-12 “database”, “correlate information … business registered”)
a processor coupled to the memory, the processor configured for processing the application. (Col. 10 lines 1-8 “processor”)

Nelson does not explicitly teach, but Storm does teach:
wherein the biometric reader is further configured for performing life verification which includes using a laser to detect movement of internal structures, detecting reflections of the laser including timing of receiving the reflections, measuring a delta in the reflection times, and if the delta is detected, then it is determined the user is alive; (FIG. 4 #408 “pulse detected?”; [0013] “no pulse detected … still image”; [0038] “no pulse detected … deny access”)
Further, it would have been obvious, at the time of filing, to combine the automatic stock microtransaction system of Nelsen with the laser vibrometer biometric sensor of Storm. Storm teaches [0013] that if no pulse is detected, a still image is inferred. Conversely, it is inferred that if pulse is detected, the user is alive.1  Storm explicitly teaches [0001] the motivation of improving authentication to prevent unauthorized access. See MPEP 2143.I.G.

Regarding claim 20, Nelsen in view of Storm teaches the apparatus of claim 19, and Nelsen further teaches the method of claim 1 further comprising accessing a financial account to automatically purchase the stock shares of the one or more manufactures of the one or more items.  (FIG. 1A #114 “account”; FIG. 3 #306, #314, #318; col. 26 lines 6-18)

Regarding claim 21, Nelsen in view of Storm  teaches the apparatus of claim 20, and Nelsen further teaches the method of claim 3 wherein the financial account comprises a credit card account, and a rewards account is utilized to purchase the stock shares. (FIG. 3; FIG. 6 “credit or debit card”; FIG. 7 “equity reward”; col. 9 lines 54-64;  col. 26 lines 6-18)




Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 20080195870 (Posamontier) [0017] “In an alternate embodiment, Optical Time Domain Reflectometor techniques may be used to provide a short intense laser pulse and the reflected light analyzed for light loss, degree of backscatter and reflection of light. The TDR analysis begins with the propagation of a step or impulse of energy and the subsequent observation of the energy reflected by the system to determine the reflected light characteristics analyzed to establish the hand characteristics. By analyzing characteristics such as, for example, magnitude, duration and shape of the reflected waveform, the nature of the impedance variation in the reflected light may be determined. This technique may be applied to one of the hands, eyes, to a portion of skin or other biometric target. The illuminating laser would be relatively low amplitude for safety ...”
US 20160189158 (Eramian) [0123] scan the eyes for biometric data, laser
US 20200184055 (Storm) [0022]  As another example, in instances where the sensor data 110 includes data generated by radar sensors, laser Doppler sensors, laser vibrometers, and/or the active floor, the analysis module(s) 112 can analyze the data to identify periodic movements that are exhibited by the sensor data 110, where such movements can be caused by the user's pulse.
US 11113709 (Nelsen) Distribution of fractional equity rewards based on purchase behavior
US 20120271705 (Postrel) SYSTEM FOR SIMULTANEOUS AWARDING AND REDEEMING OF REWARD POINTS AT THE POINT OF SALE. [0228] Also shown is a Search engine panel 4704 on the left side in which the merchant can search the inventory by SKU, category, brand, supplier, programs, promotion and price, as well as a free-form text entry search box. The merchant can also select to search for merchandise, services, or time-sensitive items as shown.
US 20130103484 (McLaughlin) Methods For Fulfilling Loyalty Points Redemption Program Rewards Claim 44. catalog table comprises item detail information relating to a plurality of eligible loyalty points redemption items selected from the group comprising item name, item SKU, supplier, subcategory, item price, item description, review rating, and instore pickup availability.
US 20130159084 (Smith) loyalty and reward program [0114] The loyalty and reward program may include an index of property-specific suppliers. The user may add a new supplier and upload an applicable inventory. … The user may create the file with at least the following information: supplier name, supplier code, date of purchase, date of redemption, redemption value, cost basis, discount by dollar or percentage, sku value, code format, code, pin format, pin, and duplicate verification or the like.
US 20130339124 (Postrel) Transferring value using rewards. [0235] Also shown is a Search engine panel 4704 on the left side in which the merchant can search the inventory by SKU, category, brand, supplier, programs, promotion and price, as well as a free-form text entry search box. 
US 20160171570 (Dogin) [0141] …flexibly connect to the various merchants and partners and their data, and exchange information that the global shopping cart requires, including but not limit to, social media data, loyalty, rewards, inventory, shipping, SKU, profile, credentials, and relationship data. [0143] The shopping cart data manager component 1330 is connected, through an API interface, to data sources 1332 of all of the local or remotely stored shopping cart data. The data to be accessed includes … transaction data, connection data (includes links to other data storage), log data, currencies, history, loyalty, rewards, and payments data. 
US 20170091801 (Rothberg) coupon loyalty program
US 20190228441 (Rutkin) system for generating product deal offerings. [0013] Signal 1 includes a unique internal identifier, a product stock-keeping unit (SKU), a manufacturer's suggested retail price (MSRP), product name, and/or other information pertaining to the selected product.
US  20220129936 (Jung) internet shopping mall management method. [0077] FIG. 7 “ server … may support a service for converting points accumulated as reward for online purchase of products or use of services into stocks of the sellers of products selling in the Internet shopping malls.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A RUTISER whose telephone number is (571)272-1969.  The examiner can normally be reached on 8:00 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CLAIRE A. RUTISER
Examiner
Art Unit 3692

/C.A.R./Examiner, Art Unit 3692                                                                                                                                                                                                        

/DANIEL S FELTEN/Primary Examiner, Art Unit 3692                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.opensourceshakespeare.org/search/search-results.php citing King John [IV, 2] line 1819 “the pulse of life”